       Case 3:15-cv-00675-JBA Document 1207 Filed 06/20/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT
_________________________________________
                                                       )
UNITED STATES SECURITIES AND                           )
EXCHANGE COMMISSION,                                   ) No. 3:15-CV-675 (JBA)
                                                       )
                              Plaintiff,               )
                                                       )
         v.                                            )
                                                       )
IFTIKAR AHMED,                                         )
                              Defendant, and           )
                                                       )
IFTIKAR ALI AHMED SOLE PROP;                           )
I-CUBED DOMAINS, LLC; SHALINI AHMED;                   )
SHALINI AHMED 2014 GRANTOR RETAINED                    )
ANNUITY TRUST; DIYA HOLDINGS LLC;                      )
DIYA REAL HOLDINGS, LLC;                               )
I.I. 1, a minor child, by and through his next friends )
IFTIKAR and SHALINI AHMED, his parents;                )
I.I. 2, a minor child, by and through his next friends )
IFTIKAR and SHALINI AHMED, his parents; and )
I.I. 3, a minor child, by and through his next friends )
IFTIKAR and SHALINI AHMED, his parents,                )
                                                       ) JUNE 20, 2019
                              Relief Defendants.       )
_________________________________________)

   RELIEF DEFENDANTS’ MOTION FOR RELEASE OF FEES FOR ACCOUNTANT
        TO PREPARE AND FILE RELIEF DEFENDANTS’ 2018 TAXES AND
   FOR PAYMENT TO ACCOUNTANT OF FEES FOR PREPARATION AND FILING
                  OF RELIEF DEFENDANTS’ 2017 TAXES

      Relief Defendants I-Cubed Domains, LLC, Shalini Ahmed, Shalini Ahmed 2014

Grantor Retained Annuity Trust, DIYA Holdings, LLC, DIYA Real Holdings, LLC, I.I. 1,

I.I. 2, and I.I. 3 (together, “Relief Defendants”), by and through undersigned counsel,

respectfully seek the release of $15,600 from the Receiver’s Account for the payment of

past due and for the payment of upcoming fees for the Relief Defendants’ accountant




                                          -1-
          Case 3:15-cv-00675-JBA Document 1207 Filed 06/20/19 Page 2 of 5



for the preparation and filing of tax returns. Relief Defendants reserve all rights to all

issues.

        Relief Defendants’ request a total of $15,600 (see Ex. 1) to be released to

Reardon and Company (“Reardon”), who is the Relief Defendants’ accountant.

Specifically, this Motion requests:

        (1) a release of funds in the amount of $7,800 from the Receiver’s Account to

Reardon for payment of fees incurred from the preparation and filing of Relief

Defendants’ 2017 tax returns; and

        (2) a release of funds in the amount of $7,800 from the Receiver’s Account to

Reardon for the payment of fees to be incurred from the preparation and filing of Relief

Defendant’s 2018 tax returns. Mr. Ahmed consents to this motion, the Receiver has

reserved stating his position for now and the SEC does not consent to the motion.1

        In connection with this request, the Relief Defendants have attached a proposed

order. (See Ex. 2.)

                                               ARGUMENTS

        There is good cause for the Court to grant this motion.

        First, the Relief Defendants have prepared and filed taxes every year during the

course of this litigation and the Court should allow that to continue.2 Not filing taxes will




1 The Relief Defendants tried to avoid a briefing of this subject, as the briefing itself will accrue additional
  unnecessary costs that may end up greater than the amount being requested. However, the SEC does
  not consent to this request and the Receiver’s counsel – who have reserved any position on this
  Motion – suggested that the Relief Defendants’ file this Motion to the Court. As such, the Relief
  Defendants, who are doing their best to minimize expenses, had no choice but to request the Court to
  intervene in this matter.
2 The Court allowed for the payment of fees to Reardon for the preparation and filing of 2015 and 2016
  tax returns for the Relief Defendants. The Court should allow for this to continue.


                                                      -2-
        Case 3:15-cv-00675-JBA Document 1207 Filed 06/20/19 Page 3 of 5



result in increased expenses on the frozen assets as there will be interest and penalties

if the Relief Defendants’ do not file tax returns.

       Second, even though the Court has ruled that the Relief Defendants’ assets can

be used to satisfy Defendant’s judgment, there is an appeal pending that will address

issues including, but not limited to: the issue of nominee status and if Relief Defendants’

assets can be used to satisfy Defendant’s judgment. Until the appellate courts issue a

final ruling on such, the Relief Defendants believe that they must continue to file taxes

on the assets that they have stated to be theirs. These assets are frozen under this

Court’s asset freeze order and are also under the Receivership Order.

       Third, none of the Relief Defendants are accountants and they do not know how

to prepare or file tax returns. The Relief Defendants need an accountant to do so and

Reardon is familiar with the assets that underlie the tax returns.

       Fourth, the Receiver has stated that he is not authorized to release fees for the

preparation of the Relief Defendants’ personal taxes. However, the income from the

Relief Defendants’ entities’ that are frozen and under the Receivership flows through the

Relief Defendants’ tax returns. By allowing the Relief Defendants’ to file taxes, the

underlying entities are filing their taxes as well.

                                       CONCLUSION

       Wherefore, the Relief Defendants request that the Court grant the motion in its

entirety and allow an amount of $15,600 from the Receiver’s Account to be sent to

Reardon for the preparation and filing of Relief Defendants’ 2017 and 2018 tax returns.




                                              -3-
Case 3:15-cv-00675-JBA Document 1207 Filed 06/20/19 Page 4 of 5



                            Respectfully Submitted,

                            MURTHA CULLINA LLP

                            By:      /s/ Paul E. Knag
                                  Paul E. Knag – ct04194
                                  pknag@murthalaw.com
                                  Kristen L. Zaehringer – ct27044
                                  kzaehringer@murthalaw.com
                                  177 Broad Street, 16th Floor
                                  Stamford, Connecticut 06901
                                  Telephone: 203.653.5400
                                  Facsimile: 203.653.5444

                                  Attorneys for Relief Defendants
                                  I-Cubed Domain, LLC, Shalini Ahmed,
                                  Shalini Ahmed 2014 Grantor Retained
                                  Annuity Trust, Diya Holdings, LLC, Diya
                                  Real Holdings, LLC, I.I. 1, I.I. 2 and I.I. 3




                              -4-
       Case 3:15-cv-00675-JBA Document 1207 Filed 06/20/19 Page 5 of 5



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 20, 2019, a copy of the foregoing RELIEF

DEFENDANTS’ MOTION FOR RELEASE OF FEES FOR ACCOUNTANT TO

PREPARE AND FILE RELIEF DEFENDANTS’ 2018 TAXES AND FOR PAYMENT TO

ACCOUNTANT        OF    FEES     FOR    PREPARATION        AND     FILING    OF   RELIEF

DEFENDANTS’ 2017 TAXES will be sent by e-mail to all parties by operation of the

Court’s electronic filing system or by mail to anyone unable to accept electronic filing as

indicated on the Notice of Electronic Filing. Parties may access this filing through the

Court’s CM/ECF system.

                                               /s/ Paul E. Knag
                                             Paul E. Knag – ct04194




                                            -5-
